                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                          Case No. 18-cr-190-pp

CHRISTOPHER E. LOVEJOY, JR.,

                  Defendant.



  ORDER ADOPTING JUDGE JONES’S RECOMMENDATION (DKT. NO. 46)
   AND DENYING DEFENDANT’S MOTION TO SUPPRESS (DKT. NO. 20)


      The government charged the defendant with three Hobbs Act robberies

and brandishing a firearm in furtherance of one of those crimes. On November

20, 2018, the defendant filed a motion to suppress the lineup identification of

the defendant and any in-court identification at trial. Dkt. No. 20 at 1. The

defendant argues that the lineup identification violated his Fifth Amendment

right to due process because the procedure was unduly suggestive. Id.

Magistrate Judge David E. Jones scheduled an evidentiary hearing, but the

defendant then asked him to adjourn the hearing and the trial dates to

accommodate the schedule of a potential expert witness. Dkt. Nos. 28-29.

Judge Jones granted that motion, dkt. no. 30, and ended up holding the

evidentiary hearing on March 6, 2019, dkt. no. 37. He then issued a report

recommending that the court deny the motion to suppress. Dkt. No. 46. The

defendant filed his objection on July 29, 2019, after receiving an extension of

                                        1
time. Dkt. No. 50. The government filed a response, dkt. no. 51, and the

defendant filed a reply, dkt. no. 52. The court will adopt the recommendation

and deny the motion to suppress.

I.    Background

      A.    The Defendant’s Motion to Suppress

      The defendant moved to suppress the identification procedure because

the witness, DC, did not identify the defendant in the initial lineup. Dkt. No.

20. She changed her answer to identify the defendant after meeting with the

detective involved with the investigation. Id. The defendant alleged that the

Milwaukee Police Department did not use a double blind method (where the

administering officer does not know the target). Id. at 6 (citing Hart v. Mannina,

798 F.3d 578, 588 n.1 (7th Cir. 2015)). He also challenged the fact that the

police did not record the interview (even though they had recorded the lineup).

Id.

      The defendant argued to Judge Jones that this procedure was

unnecessary, unduly suggestive and unreliable. First, he cited DC’s

testimony—she gave an inaccurate description of the defendant. The witness

described the suspect as younger, shorter and darker-skinned than the police

report indicates. Id. at 8. Second, he asserted that DC had limited opportunity

to observe the suspects because the robbery took place over two minutes

according to surveillance video in the store. Id. at 8-9. Third, the defendant

alleged that the number of people in the store and the changes in location




                                        2
affected DC’s ability to pay attention, and that four days had passed between

the incident and the lineup. Id. at 9.

      The government agreed that a hearing was necessary. Dkt. No. 21.

      B.     Facts

      The parties prepared a stipulation, and produced the police reports,

lineup forms and the video of the robbery and lineups for the evidentiary

hearing. Dkt. Nos. 38-39, Exs. 1-11. At the hearing, the government called DC

and Detective Schlachter. Dkt. No. 39 at 11-108. The defendant called his

expert, Professor Lawrence T. White, who is a professor of psychology in Beloit,

Wisconsin. Id. at 109-156.

             1.      Stipulation

      The robbery charged in Count Five occurred at approximately 2:55 p.m.

on August 25, 2018, at the Cricket Mobile Store located at 1225 S. Cesar

Chavez Drive in Milwaukee, Wisconsin. Dkt. No. 34 at ¶1. DC called 911 at

2:57 p.m.; Officer Vance Scollin arrived on the scene to interview DC. Dkt. No.

34 at ¶2. Schlachter also interviewed DC. Id.

      Scollin reported that DC said two black males, one armed with a silver

pistol, entered the store and robbed her. Id. at ¶3. She described suspect one

(later identified as the defendant) as being 5’ 7” to 5’ 8” tall, thin, with a dark

complexion and unknown clothing. She described the second suspect (later

identified as codefendant Leon Barnes), as the same, a little taller with a silver

pistol. Id. at ¶3; Dkt. No. 3-1, Ex. 2.




                                          3
      Schlachter also interviewed DC. Dkt. No. 34 at ¶4. DC told Schlachter

that two black males entered the store together on August 25, 2018 at 2:55

p.m. They approached her as she was positioned behind one of the two

registers. Id. Suspect one asked about switching providers and service on his

iPhone. DC responded that they did not have iPhones in stock. Id. Suspect one

then said something about wanting money and DC realized the suspects were

robbing the store. Id. Suspect two pulled out a small silver colored pistol with

his right hand and pointed it at DC. Id. at ¶5. Suspect one moved next to DC

behind the register but the registers were locked. Id. Suspect two instructed

DC to help suspect one unlock the registers and DC went to the back room at

gunpoint. Id. Suspect one, who was wearing a glove covering only his right

thumb and index finger, located the key and returned to the register. Id.

Suspect one emptied the funds from the cash drawer and placed them on the

right side of his body. Id. He then asked for DC’s phone and the phone she

would use to call 911. Id. She pointed to the cordless phone; he said he didn’t

want that phone and they left. Id. The robbery lasted approximately two and a

half minutes. Id.

      DC described suspect one as twenty-four to twenty-five years old, 5’ 7” to

5’ 8”, 180 pounds, medium build, dark skin, wearing a baseball cap, white

shirt, dark pants and a glove on his right hand covering only his right thumb

and index finger. Id. at ¶6. The Milwaukee Police Department arrest report lists

the defendant as thirty-two years old, 6’ 0” in height, 175 pounds, with light

build, light brown complexion and a beard. Id. at ¶7. DC described suspect two

                                        4
(later identified as Barnes) as twenty-six to twenty-eight years old, 5’ 5” to 5’ 6”

in height, 150-160 pounds, thin build, dark skin, and dark pants. Id. Police

reports list Barnes as 5’ 10” and 170 with a medium build. Id. at ¶8.

      Three days after the Cricket Mobile robbery, officers arrested the

defendant at his residence on North 91st Street in Milwaukee. Id. at ¶9. On

August 29, 2018, a day after the defendant’s arrest, law enforcement

conducted a videotaped interview with the defendant; his hair was styled in two

French braids. Id. The officers conducted separate lineups for the defendant

and Barnes that same day. Id.

      The officers videotaped the lineups. The lineup for Barnes started at 6:19

p.m. and ended sixteen minutes later. The lineup for the defendant followed at

7:30 p.m. and lasted approximately twenty minutes. Id. at ¶10. Before each

lineup, the officers gave each witness a Lineup Identification form. Id. at ¶11.

The officers read the form to the witnesses in each lineup as they viewed the

subjects. Id. The form explained that the person who committed the crime may

not be in the lineup and that the individuals would be displayed one at a time

in no particular order. Id. The form instructed witnesses not to speak, raise a

hand or signal to anyone in the lineup procedure. Id. The form further stated

that, after the witnesses had viewed a subject in the lineup, the moderator

would ask if the subject in the lineup committed the crime. Id. The witness was

instructed to circle “yes” or “no” for each numbered subject. The witness was

told that, after the process was completed, the witness would be interviewed by

an investigator. Id.

                                         5
      Each lineup followed the same procedure. Id. at ¶12. In both lineups, the

witnesses viewed six subjects. Id. Participants in the first lineup stood up for

the process. Id. Participants in the second lineup were viewed in wheelchairs

with hats on and their bodies covered entirely from the neck down by a

blanket. Id. These measures were necessary because the defendant would not

change into an orange jail uniform or stand, and he unbraided his hair before

the lineup. Id.

      DC viewed both lineups and a filled out a Lineup Identification Form for

each. Id. at ¶13. After the first lineup, DC circled “no” on the form for everyone

other than position four. Id. She put a question mark next to number four on

the form. Id. Then Schlachter interviewed DC. Id. at ¶14. He did not record the

interview, but he filled out a report. Id. DC told the detective that the subject in

position number four was the man armed with the gun during the robbery. Id.

Schlachter asked what made DC certain that the robber was number four. Id.

DC responded that number four had the same jaw line and overall facial

structure as the robber with the gun. Barnes was number four of the lineup.

Id.

      DC next viewed the second lineup. Id. at ¶15. At the end of the lineup,

DC indicated she had not identified anyone and circled “no” for each. Id.

Schlachter interviewed DC again. Id. His report states:

      On 8-29-18 at 7:55 p.m., I assisted with the live line-up, which took
      place at the Police Administration Building. The target of this line-
      up was Christopher C. LOVEJOY, B/M, 01-04-86 who was in-
      custody for several business robberies. I was then instructed to
      conduct an interview of the victim in this offense.


                                         6
      I located the victim, DC, and the interview was conducted on the 4th
      Floor of the Police Administration Building. DC showed me her line-
      up form and stated she circled “no” for everyone in the lineup. DC
      then stated to me that the individual who was in position #2 was the
      only individual in the line-up that she believed was a suspect in the
      armed robber. I asked DC if she believed that the individual in
      position #2 was the suspect in the offense why did she circle “No.”
      DC stated she really wanted to see the individuals standing up for
      the line-up. DC paused for a brief second and stated she wanted to
      change the “no” to a “yes” for the individual in position #2. DC then
      circled “yes” for the individual in position #2 and placed her initials
      next to it.

      I asked DC what made her certain the individual in position #2 was
      the same suspect in the offense. DC stated when she saw the
      individual in position #2 with the glasses on, she stated it was the
      same individual, who she stood next to that removed the money from
      the register. DC also stated the individual had the same facial
      structure and the jaw line as the suspect in the robbery. DC stated
      this was the other suspect in the offense who removed items from
      thestore.

      I thanked DC for her time and cooperation. It should be noted that
      LOVEJOY was the individual in position #2.

Dkt. No. 34-6 at 1.

             2.      Hearing

      DC testified at the March evidentiary hearing. Dkt. No. 39 at 12. She said

that while working as a cashier at a Speedway, she received training that

taught her to remember as much as possible about a person committing a

robbery—physical features, height and whatever she could try to memorize. Id.

at 13. At the time of the hearing, she worked at Cricket Mobile on South 16th

Street. Id. at 14.

      On August 25, 2018, DC was alone in the store—eating lunch—when two

individuals entered the store. Id. It was sunny and warm outside; both

individuals wore sunglasses. Id. at 15-16. They approached where she was
                                        7
sitting, coming very close. Id. at 16. DC engaged them in conversation and one

of the individuals pulled out a gun. Id. They said they were robbing the place.

Id. One of the individuals pointed the gun at her torso; DC stepped back. Id. at

17. They instructed DC to help them obtain the keys to the register. Id. at 18.

DC followed them into the back room, standing between the one with the gun

and the one without the gun. Id. at 19. DC testified that she focused on

remembering as much as she could about the features of the man looking for

the key (the man without the gun). Id. They returned to the front room and the

defendant without the gun put the key in the box and started taking money. Id.

at 20. DC stood in the doorway focusing on the features of the man with the

gun. Id. at 21.

      Law enforcement arrived on the scene and DC provided a statement

without looking at any photographs of any suspects or the video of the robbery.

Id. at 22. DC participated in a lineup, relying solely on memory without

reviewing photographs or the video. Id. at 22, 23. DC completed a lineup

identification form. Id. She recalled having a gut feeling that the individual who

held the gun was in the first lineup. Id. at 23. DC put a question mark instead

of identifying the defendant on the form. Id. She later changed her mind

because she was 100 percent sure that it was the individual. Id. at 24. She

explained that she wanted to see the rest of the people, using the checkmark as

a place keeper. Id. DC testified that she had no doubts about the identification.

Id.




                                        8
      DC went with Schlachter to a different room after the lineup. Id. at 25.

She did not recall anything that Detective Schlachter said to her in the course

of the meeting. Specifically, DC testified:

      Q. Okay. What do you recall happening in regard to your—your
      change, your identification with the defendant with the gun? Can
      you tell us about that?
      A. I knew then for sure it was him. I had no doubts in my mind it
      was him.
      Q. Did Detective Schlachter say anything to you that changed your
      mind?
      A. No.
      Q. Okay. You knew that it was him?
      A. Yes.

Id. at 26. DC remained in the room with Detective Schlachter “maybe five, ten

minutes.” Id. at 26. DC said she talked with the detective, but does not

remember “exactly” what was said. Id. at 27-28. She does not remember him

asking what the question mark meant. Id. at 28.

      DC returned to the gallery for a second lineup. Id. at 31. She does not

remember whether there was a conversation with Schlachter regarding the

second lineup. Id. at 32. An officer instructed her that the participant in the

robbery may or may not be in the lineup and that she was not required to

make an identification. Id. When she saw the person in position number two of

the second lineup, she had the same “type of, like, gut feeling.” Id. at 33. In

other words, she recognized him. Id. She circled “no” on the form for the person

in number two. Id. at 34. Immediately after the second lineup ended,

Schlachter interviewed DC in the same room. Id. In the interview, DC realized

the robber was number two. Id. She does not recall what she talked about with

Schlachter. Id. However, nothing was said between the two of them that made
                                         9
her change her mind on the lineup form. Id. at 35. DC said that number two

“stood out,” she had a “gut feeling,” and she “knew it was him.” Id. According to

DC, she was in the separate interview room approximately five or ten minutes.

Id. DC had no doubts as to who was involved in that second lineup. Id. at 36.

         Judge Jones asked DC follow-up questions. She told Judge Jones that

she felt no pressure “at all” to circle “yes” or identify a particular individual. Id.

at 38. She testified that she circled “yes” when she was with Schlachter, but

that he did not encourage or suggest that she circle “yes.” Id. at 39. She put

her initials next to the circled “yes.” Id. at 40. DC had the same level of

certainty about number two in the second lineup as she did with number four

in the first lineup. Id. at 41. DC testified that she was 100 percent certain that

number two was the robber in the second lineup at the time she circled “yes.”

Id. at 42. In the lineup room, she was “75, maybe 60 percent certain.” Id. at 42.

DC explained that in the lineup, the person was sitting down and she did not

know how tall he was and his hair had been covered up. Id. at 42. She testified

that her thought process changed when she focused more on the features. Id.

She also testified that she had initially described the suspect without the gun

as having a dark complexion but believes she had focused more on the suspect

with the gun (who had a dark complexion). Id. at 44. On cross-examination, DC

said she was calm during the robbery but emotional after the robbers left. Id.

at 48.

         Schlachter also testified during the hearing. Id. at 49. He testified that he

worked for the Milwaukee Police Department in the robbery division as a

                                           10
detective for a few months; he worked on the robbery task force for a year and

a half, and he worked as a patrol officer for twelve years. Id. at 50. On August

25, 2018, Schlachter arrived at the Cricket Mobile Store at approximately 3:45

p.m. Id. He was not one of the first to arrive; Detective Michael Slomczewski

was there to assist. Id. They conducted DC’s interview inside the squad car. Id.

He said that while upset, DC still gave intelligent, detailed answers to the

questions. Id. at 53. Schlachter took notes during the twenty-to-thirty minute

interview. Id. Schlachter viewed the video of the robbery but was not aware of

DC viewing the video at any point. Id. at 54. He did not show DC photos of any

suspects. Id.

      Schlachter admitted he was familiar with the recommendation that a

double-blind procedure be used for lineups, but noted there was no

requirement than an officer involved in the investigation refrain from

participating in the lineup. Id. at 60-61. He also acknowledged that Milwaukee

Police Standard Operating Procedures dictate that an officer refrain from

asking a subject if they are certain about an identification. Id. With a positive

identification, officers must conduct an interview after a lineup. Id. at 99. Even

if the witness cannot identify someone, officers will still conduct an interview.

Id. at 62-63. This allows officers to ask what makes the witness certain (or

uncertain), such as facial features, build, height and weight. Id. at 62-63.

Schlachter always conducts interviews after a lineup. Id. at 87.

      Schlachter also described the process of working a lineup. Id. One team

works in the gallery with the witnesses; the other team works behind the

                                        11
scenes making sure that there are fillers and subjects to be viewed by the

witnesses. Id. at 66. A detective from the robbery division goes to the Criminal

Justice Facility to pick fillers that are the same height and weight. Id. at 66.

Schlachter was not involved in that process. Id. The first person shown in the

lineup is never the target. Id. at 67. Schlachter played no role in selecting fillers

for the lineups at issue.

      During the lineups, Schlachter sat in the rear of the room with two or

three other detectives. Id. at 63-64. Schlachter attended for the purpose of

viewing the lineup and conducting the interviews. Id. He did not know where

the suspects would be placed in the lineup. Id. After the interview but before

the lineup, Schlachter did not have additional contact with DC. Id. Schlachter,

however, saw the booking photos of the suspects and the video of the robbery.

Id. at 65.

      Schlachter walked with DC to a conference room on the fourth floor of

the Police Administration Building. Id. at 67. He did not recall any conversation

with DC on their way to the room, and he did not have the ability to record

conversations or videotape conversations. Id. at 68. He admits that there may

have been rooms available with recording equipment but there was no

procedure requiring him to record an interview after the lineup. Id. at 93. At

that point, he did not know whether DC had identified a suspect or reacted to

the lineup. Id. at 87. Schlachter and DC sat at a long conference table with

Schlachter at the head and DC on his right. Id. DC said that number four in

the first lineup was the individual who conducted the robbery that day. Id. She

                                         12
expressed no doubt. Id. at 69. Schlachter never said anything to suggest that

number four was the one she should select. Id. DC said that suspect four in

the first lineup and the person with the gun had that same facial shape or

structure. Id. at 70. They were in the interview room after the first lineup for

five minutes and she filled out the bottom of the form. Id. They went back to

the lineup room for the second lineup. Id. at 71. Schlachter did not say

anything about a target in the second lineup or show her any pictures. Id.

      Schlachter testified that the second lineup was different because the

individuals were seated, pushed in wheelchairs and covered with blankets. Id.

at 72. The targets did not want to cooperate and had to be handcuffed and

brought into the lineup in wheelchairs. Id. Schlachter and DC returned to the

conference room on the fourth floor, but had no conversations about who she

should have picked. Id. He testified they were in the conference room about five

minutes. Id. at 73.

      Schlachter remembered telling DC in the interview—before she circled

“yes”—that just because she circled “yes” to a certain person did not mean that

that person would automatically be arrested or charged; further investigation

would take place after the lineup. Id. at 78. Almost immediately, DC handed

Schlachter the form and told him the person in position number two was the

person who committed the robbery. Id. at 77-78. She never said that she

couldn’t pick out a suspect. Id. at 94. When Schlachter asked DC why she

circled “no” if she knew it was number two, she responded that she wanted to

see them standing up. Id. DC made the change, crossed out “no,” circled “yes,”

                                        13
and initialed it. Id. at 79. Schlachter believed he probably told her to initial the

change. Id. DC told him that she believed number two had the same jaw line

and facial structure as the robber. Id. at 80. DC expressed no doubt. Id.

Schlachter took notes; he wrote down that DC cited the jaw line and facial

structure as the reason for the positive identification. Id. at 102.

      Schlachter said that he did not recognize the suspects in the first or

second lineups; he did not learn that the defendant was in position two until

he was done interviewing DC and was turning in the forms. Id. at 81.

Schlachter admitted it was unusual for a witness to change his or her mind

during the course of or after a lineup. Id. at 82. He also admitted that he could

not pick out the defendant from the lineup even though he had seen the video

and the booking photo. Id. at 90-92.

      Schlachter also confirmed that another witness identified the defendant.

Id. at 82. Barnes, the co-defendant, identified himself as the individual involved

and identified the defendant as his co-actor. Id. at 85. Barnes and the

defendant had a long-standing relationship. Id.

      The defense called Professor Lawrence Todd White, a professor of social

psychology from Beloit, Wisconsin. Id. at 109. In his research over the past

thirty-five to forty years, Professor White has focused on the “intersection of

psychology and law, including eyewitness testimony and eyewitness

identifications.” Id. at 109. The defense asked Professor White to review the

reports generated by the robbery of the Cricket cell phone store and to review

the surveillance video. Id. at 111. Professor White testified that it was an

                                         14
unusual lineup with the wheelchairs and blankets, but otherwise standard

with six people. Id. He expressed concern with the post-lineup interview when

DC changed her response during a conversation with an officer working on the

case. Id. at 112. Professor White testified that the “first identification decision

is the best one in terms of predicting actual accuracy.” Id. at 113. Subsequent

expressions of certainty can be influenced by extraneous factors. Id. According

to Professor White, there are “many, many studies that have examined the

relationship—the statistical relationship between expressions of certain and

actual accuracy.” Id. Subsequent expressions are less useful because a

witness’s confidence goes up over time. Id.

      Professor White was not aware of studies that examined whether a

witness should or should not be interviewed after a lineup. Id. at 114. Other

police departments will conduct post-lineup interviews to get the witness to

express a level of certainty or the form allows the witness to express a level of

certainty without officer interaction. Id. at 115. Professor White thought it best

to record the interview because an officer working on the case may

inadvertently say something or do something that improperly influences the

decision making process. Id. at 116. Professor White testified that he did not

like an officer asking what made the witness certain because that assumed the

witness had a level of certainty. Id. at 117. Finally, he expressed concern that

Schlachter told the witness there would be further investigation before anyone

was arrested because that could lower the threshold for choosing a particular

subject. Id. at 119. Although he could not assign a degree of harm, he said that

                                         15
telling a witness there will be further investigation creates a “potential for

harm.” Id. at 125.

      Professor White did not think the lineup was biased against the target.

Id. at 120. He believed the lineup was flawed, however, because the persons

administering the lineup were not blind to the suspect’s identity. Id. That DC

expressed an initial level of confidence between sixty and seventy-five percent

was, in his view, low and unreliable. Id. at 121. He did not think a witness who

had said “no” to everyone in the lineup should be interviewed. Id. at 122. In

addition, Professor White did not believe that Schlachter did not know the

defendant was number two in the lineup. Id. at 123. He asserted that number

two was the only one who was agitated and appeared to be resisting the

procedure. Id.

      According to Professor White, the importance of double blind procedure

has been recognized among researchers for at least twenty to twenty-five years.

Id. at 124. He believed a post-lineup interview was not necessary, potentially

harmful, and that there is “nothing that a detective or anyone else can do or

say that will magically improve someone’s ability to recall the face of a stranger

that was seen four days earlier with a baseball cap and sunglasses.” Id. at 127.

With respect to the speed in which a witness identifies a subject, he testified

that quick choosers are more accurate. Id. at 129. He thought that DC would

be classified as a “slow chooser” but no one asked her that question directly.

Id.




                                         16
      Finally, the defense asked Professor White about a witness’ ability to

recall facial features. Id. at 131. He explained that many studies have found

“generally people are less able to distinguish among and recall faces of people

of different races.” Id. Hispanic witnesses, for example, were better able to

identify Hispanic faces than African American faces. Id. at 131. Similarly, there

is a “weapon focus effect” in which a visible weapon grabs the witness’

attention and leaves less attention to focus on the robber’s face. Id. at 132.

Professor White also described the effect of emotional arousal and levels of

stress on identification reliability and accuracy. Id. at 133. Professor White

summarized his opinion as follows:

      [DC’s] identification is unreliable because strangers were involved.
      And almost all misidentification cases are strangers, not people we
      know well. Strangers were involved, they were effectively disguised
      with sunglasses and caps, there was a weapon involved, it’s a cross-
      racial identification. DC told the police that she was upset, and I
      think I heard the detective say that she was scared. Four days had
      passed before looking at the live lineup, and our memories for the
      faces of strangers fade rapidly over time. But I think most
      importantly, the fact that she circled no to number two and then
      later changed it to yes. To me, that’s the most important indication
      that her identification is not reliable. There’s no indication that she
      initially thought to a high level of certainty that number two was one
      of the robbers.

Id. at 134.

      On cross-examination, Professor White admitted that there were only

three different publications on his curriculum vitae from the 1990s about

witnesses. Id. at 135-136. Professor White had an interest in this subject

because he teaches a course every year or two about psychology and the law.

Id. at 136. In addition, he gave presentations to different organizations in

                                        17
different states, with most coming from state public defender workshops. Id. He

did not review all of the reports associated with the investigation. Id. at 138.

Professor White’s sole focus was whether or not the conditions were such that

the identification was reliable—not whether it was actually correct. Id. at 138-

39. In the studies about the weapon focus effect, the witness saw the gun for a

shorter period than the robbery at Cricket Mobile. Id. at 142. In addition,

Professor White admitted that DC had the opportunity to see the robbers from

various angles as they moved through the store, that he did not know whether

stress played a role in DC’s ability to recall the events and that the defendant

did not hold the gun. Id. at 143-144, 156. He admitted that the lighting was

good on the day of the robbery, that DC stood in close proximity to the robbers,

that DC is neither old nor young and that DC appeared attentive in the

lineups. Id. at 155-156. He indicated that only fifty to sixty percent of lineups

reviewed by Professor White have been “pristine.” Id. at 151.

      C.     Judge Jones’s Report and Recommendation

      Judge Jones noted that the defendant did not challenge the lineup; the

defendant challenged only the post-lineup interview during which DC changed

her answer and identified the defendant. Dkt. No. 46 at 8. Judge Jones applied

a two-step analysis to determine whether the procedure violated the

defendant’s constitutional rights: whether the process was unduly suggestive,

and, if so, whether the identification was nevertheless sufficiently reliable. Id.

at 7 (citing United States v. Recendiz, 557 F.3d 511, 524 (7th Cir. 2009)).




                                        18
      Judge Jones determined that the post-lineup interview was unnecessary

because DC did not make a positive identification during the defendant’s

lineup. Id. at 9. The MPD standard operating procedure does not say what to

do after a negative identification and Judge Jones found no good reason to

conduct an interview. Id. at 9-10. Even so, Judge Jones concluded that the

procedure was not unduly suggestive. Id. at 10. DC had a gut feeling during

the lineup, she immediately changed her mind after the lineup, and she was

adamant that Schlachter said nothing to make her change her mind. Id.

Schlachter offered similar testimony—DC told him that number two was the

robber after she handed him the form. Id. He did not tell her to change her

answer or indicate that she had made the correct choice. Id.

      Judge Jones found no evidence that Schlachter steered DC to pick the

defendant. Id. at 12. The evidence showed that the identification of number two

originated with DC—not Schlachter. Id. And, while it would have been

preferable to use the double blind method, the Supreme Court has not adopted

a rule that only the best approach may be used. Id. at 13 (citing United States

v. Johnson, 745 F.3d 227, 229 (7th Cir. 2014)). Finally, Schlachter did not ask

what made her certain until after she changed her answer. Id. at 13.

      Judge Jones next found that based on the totality of the circumstances,

DC’s identification was reliable. Id. at 14. The surveillance video documented

the amount of time that DC saw the robbers (approximately two-and-a-half

minutes), in close proximity and on a sunny day. Id. DC focused her attention

on the two robbers; there were no other customers in the store. Id. at 15. Judge

                                       19
Jones concluded that the “weapon-focus effect” did not materialize in this case

because DC provided a thorough and accurate description of the robbery,

recalling very specific details. Id. She provided the description within minutes

of the robbery, and the video showed that she remained calm and composed.

Id. at 18. Judge Jones admitted that the descriptions were “not perfect” but

“more than ordinarily thorough.” Id. at 19 (citing United States v. Goodman,

797 F.2d 468, 470 (7th Cir. 1986)).

      Judge Jones found the only factor weighing against reliability was the

fact that DC changed her mind. Id. at 17, 19. Professor White explained that

research shows that the initial level of certainty is the best predictor of

accuracy; DC did not provide a level of certainty at the time she switched her

answer. Id. at 17. Regardless, this factor did not result “in a substantial

likelihood that Mr. Lovejoy was misidentified.” Id. at 19. While he conceded

that it might affect the weight a jury would give the identification, Judge Jones

concluded that it did not affect the reliability of the identification itself. Id.

      D.     Defendant’s Objection

      The defendant argued that all the “red-flags and available information

about the surrounding circumstances of that post-lineup interview require a

finding that the interview was unnecessarily suggestive as to create a

substantial likelihood of irreparable misidentification.” Dkt. No. 50.

      The defendant first objected to the finding that DC was “adamant” that

Schlachter did not say anything to make her change her mind. Id. DC testified

that she could not recall what was said in the interview. Id. at 2. The defendant

                                          20
pointed to evidence that influence can occur both consciously and

subconsciously. Id. And Schlachter testified that he told DC—before she

changed her mind—that “just because she circled yes to a certain individual,

that does not mean that the person automatically gets arrested or charged with

any crime.” Id. Professor White thought that would lower DC’s threshold for

making a choice. Id.

      The defendant pointed to differences in the way that DC completed the

identification forms for Barnes and the defendant. Id. at 3. With Barnes, DC

placed a question mark next to the number because she wanted to see the

other four individuals before she checked “yes.” Id. at 4. She did not put a

question mark next to the defendant in the second lineup. Id. Instead, she

circled “no” when she completed the form. Id. The defendant argued that the

only logical conclusion is that Schlachter’s statement influenced DC. Id. at 5.

      The defendant also objected to Judge Jones’s conclusion that the

identification was otherwise reliable. Id. at 7. According to the defendant,

Judge Jones should have given DC’s low level of certainty more weight. Id.

Professor White testified that the initial impressions of certainty are the most

accurate. Id. He also testified that the speed of the initial description is

important. Id.

      The defendant took issue with Judge Jones’s conclusion that DC’s ability

to provide a description adds to the reliability; the defendant pointed out that

DC said the defendant had a dark complexion (his complexion is light), she

thought he was seven to eight years younger (twenty-four to twenty-five rather

                                         21
than thirty-two), she described him as having a medium build (he has a light

build) and there is a four- to five-inch height difference between her description

and the defendant’s actual height (5’ 7” to 5’ 8” rather than 6’ 0”). Id. at 8.

Professor White testified that witnesses are less able to distinguish between

faces and to recall the faces of people from a different race. Id. at 9. And the

presence of a disguise cast further doubt on the reliability. Id. at 10.

      E.     Government’s Response

      The government agreed with Judge Jones that the defendant did not

meet his burden in demonstrating that the identification was unduly

suggestive. Dkt. No. 51 at 3. The government noted that Judge Jones

acknowledged DC’s inability to recall whether anything was said in the

interview but noted that she “was adamant that Detective Schlachter did not

say anything to make her change her mind.” Id., quoting dkt. no. 46 at 10.

      The government also pointed out that Judge Jones addressed the

argument that the officers failed to follow the best practices for the lineup. Id.

at 3-4. The government quoted Judge Jones’s finding that the “procedures of

trial—such as [a] robust cross examiner—are sufficient ‘to allow jurors to

separate reliable from mistaken identifications.’” Id., quoting dkt. no. 46 at 13

(which quoted Johnson, 745 F.3d at 229).

      The government reminded the court that the defendant altered his

appearance for the lineup. Id. at 4. He refused to stand and took down the

braids; officers had to cover him with a blanket in a wheelchair. Id. This meant

that DC couldn’t see the defendant standing, the way he had been during the

                                         22
robbery. Id. The government opined that, “[n]ot surprisingly, DC had trouble

identifying [the defendant] as the robber because of his attempts to manipulate

the lineup.” Id.

      The government also maintained that while Judge Jones could have

stopped his analysis after concluding that the defendant had not met his

burden to show that the lineup was suggestive, he nonetheless went further

and considered whether the identification was otherwise reliable. Id. The

government asserted that Judge Jones got it right in his analysis of each of the

relevant reliability factors: DC provided an accurate description (with the

exception of skin color), DC had good opportunity to view the robbers, DC’s

attention to detail was exceptional, and only four days passed between the

robbery and the identification. Id. at 5. The government argued that defense

counsel can cross-examine DC on her failure to initially identify the defendant.

Id.

      F.     Defendant’s Reply

      The defendant emphasized that “DC’s change of mind could have

occurred because of conscious or subconscious suggestiveness.” Dkt. No. 52 at

1 (emphasis in the original). He argued that “DC may not have been aware of

the effect that Dt. Schlachter’s words or body language may have had on her,”

and therefore the fact that she doesn’t remember whether anything Schlachter

said or did impacted her decision should not be determinative. Id. The

defendant also emphasized Schlachter’s testimony that DC changed her mind

after Schlachter told her that just because she circled yes didn’t mean there

                                       23
wouldd be further investigation. Id. at 1-2. The defendant asserted that the fact

that his hair was unbraided during the lineup is irrelevant, because DC

testified that she didn’t see his hair during the robbery. Id. at 2.

II.   Analysis

      A.      Standard of Review

      Rule 59(b) governs dispositive motion practice initiated before magistrate

judges. Fed. R. Crim. P. 59(b). If a party objects to a magistrate judge’s

recommendation, the district judge must review de novo the portions of the

recommendations to which a party timely objects. 28 U.S.C. Section 636(b)(1);

Fed. R. Crim. P. 59(b)(2), (3). The court can “accept, reject, or modify in whole

or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§636(b)(1).

      B.      Analysis

      The Constitution does not mandate that lineups “meet a certain standard

of quality.” Coleman v. City of Peoria, Ill., 925 F.3d 336, 347 (7th Cir. 2019)

(quoting Alexander v. City of S. Bend, 433 F.3d 550, 555 (7th Cir. 2006)). The

Fourteenth Amendment’s Due Process Clause requires the exclusion of an

identification if “the unduly suggestive circumstances are so egregious as to

taint the entire trial.” Id. (citing Perry v. New Hampshire, 565 U.S. 228, 240

(2012)). Even if there are suggestive components, the court looks to the totality

of the circumstances to determine whether the identification remains

sufficiently reliable despite the suggestive procedure. Perry, 565 U.S. at 232.




                                         24
      The court realizes that the standard is whether, despite suggestive

components, the totality of the circumstances shows that the identification was

reliable. Usually, the analyzing court does what Judge Jones did—determines

whether the lineup was suggestive, and then goes on to determine whether,

despite that suggestiveness, the identification was nonetheless reliable. This

court finds it helpful to conduct the analysis in the inverse.

             1.    Reliability

      In determining the reliability of an identification procedure, courts

consider the following factors: “(1) the opportunity of the witness to view the

criminal at the time of the crime; (2) the witness’ degree of attention; (3) the

accuracy of the witness’ prior description of the criminal; (4) the level of

certainty demonstrated by the witness at the confrontation; and (5) the length

of time between the crime and the confrontation.” Gregory-Bey v. Hanks, 332

F.3d 1036, 1045 (citing Neil v. Biggers, 409 U.S. 188, 199-200 (1972)).

                   a.     Opportunity of the witness to view the criminal at the
                          time of the crime

      DC testified that she had the opportunity to view both individuals during

the robbery; the video surveillance from the store confirms that she had the

time and opportunity to do so. DC testified that the robbery occurred mid-

afternoon and that it was sunny—a nice day outside. Dkt. No. 39 at 15. The

two men came into the store and stood on the other side of a three-foot table

before engaging her in conversation. Id. at 17. The individual with the gun

crossed to her side and she followed the defendant without the gun to the back

room. Id. at 18. She returned to the front room with the men.
                                         25
      From the surveillance video, the court could confirm that the men stood

in close proximity to DC—initially across the counter facing her and then on

her side. Dkt. No. 38, Ex. 1. The store was small and well-lit, with the sunlight

coming through the windows. Id. The two men remained in the store for

approximately two minutes and thirty-three seconds. Id. They left as another

man entered. Id. DC escorted the third man out and called the police. Id. She

had ample opportunity to view the two men who committed the crime.

      This factor weighs in favor of the reliability of DC’s identification of the

defendant.

                   b.    The witness’s degree of attention

      DC testified that she had prior training regarding what to do in the event

of a robbery. Dkt. No. 39 at 13. She knew that she should remember as much

as she could about the person’s physical features, height and relevant details.

Id. At the time of this robbery, no other employee or customer was in the store.

Id. at 14; Dkt. No. 34 at ¶1. DC testified that while standing between the two

men in the back room, she concentrated on remembering their features. Dkt.

No. 39 at 19. She continued to do the same when they returned to the front of

the store to empty the register while she stood in the doorway. Id. at 21.

      Professor White testified about the weapon-focus effect, where the

presence of a weapon detracts from a person’s ability to recall other features.

Professor White admitted, however, that he did not know if that occurred in

this case, and the defendant was not the person with the weapon, so any such

affect would be less likely in her identification of the defendant. DC recalled

                                         26
very specific details, such as the suspect wearing a glove that covered only his

right thumb and index finger and the fact that he placed the money in his right

pocket.

      This factor weighs in favor of the reliability of DC’s identification.

                   c.    The accuracy of the prior description

      DC told Officer Scollin immediately after the robbery that suspect one

(whom she identified as defendant) was 5’ 7” to 5’ 8”, in his twenties and thin

with a dark complexion; Barnes was the same, a little taller and armed. Dkt.

No. 34 at ¶3; Dkt. No. 34-1. DC described suspect one to Schlachter as a

“B/M, 24-25, 5’7”-5’8”, 180 pounds, medium build, dark skin complexion,

baseball cap, white shirt, dark pants, and a glove on his right hand covering

his right thumb and index finger. Dkt. No. 34 at ¶ 6; Dkt. No. 34-2.

      In contrast, the Milwaukee Police Department arrest report describes the

defendant as thirty-two years old, 6’ 0” in height, 175 pounds, light build,

having a light brown complexion and a beard.

      There are discrepancies between DC’s initial description and the police

department arrest report, particularly with respect to complexion and height.

DC described the defendant as having a dark complexion but the surveillance

video shows the suspect as having a light complexion and the person in

position two in the lineup has a light complexion. DC also described the

defendant as being between 5’ 7 and 5’ 8” but the police reports describe the

defendant as being 6’ 0”. DC estimated that the defendant was twenty-four or

twenty-five years old, but he was some seven or eight years older—thirty-two—

                                         27
at the time of the robbery. DC told Scollin that the defendant had a “thin”

build; she told Schlachter that he had a “medium” build. The police reports

describe the defendant as having a “light” build. Finally, the police report

indicates that the defendant had a beard, while DC made no mention of facial

hair.

        When one views the surveillance video of the robbery, it appears that DC

is shorter than both men. Arguably, this could contribute to her mis-estimation

of the defendant’s height. There may be reasons that DC was off on her

estimate of the defendant’s age, including the fact that he may look younger

than he is (the court can’t really tell from viewing the surveillance video or the

video of the lineup). It is concerning that despite the effort DC put into focusing

on the details of the men’s faces, she was off on skin tone and apparently

missed the defendant’s facial hair.

        On the other hand, DC provided accurate information about some of the

details of the offense, including the defendant’s glove (covering just the thumb

and index finger) and clothing.

        Overall, the court concludes that this factor weighs against the reliability

of the identification.

                    d.     The level of certainty demonstrated by the witness at
                           the confrontation

        When she filled out the form, DC circled “no” for the person in position

two in the lineup. She did not state a level of certainty when she did so. During

the post-lineup interview with Schlachter, she told Schlachter that she knew it

was the defendant because of his jaw line and facial features. Months later, at
                                         28
the evidentiary hearing, DC told Judge Jones that when she saw the person in

position two during the lineup, she “had the same type of, like, gut feeling.”

Dkt. No. 39 at 33, line 24. She testified that it was during the interview with

Schlachter that realized that number two was the robber. Id. at 34, line 22. She

testified that at the time she saw the person in position number two during the

lineup, she “want[ed] to say” that she was “about like 75, maybe 60 percent”

certain that he was the robber. Id. at 42, line 13. She told Judge Jones that by

the time of the post-lineup interview with Schlachter, however, she was 100

percent sure, because she “ was focusing more on what [she] saw with this

person in the lineup, like what features [she] was able to – because [she] wasn’t

able to see this person the way [she] did before it happened.” Id. at 42, lines

14-20. That was because in the lineup he was sitting down. Id. at line 22.

      While DC marked “no” next to position two at the time she filled out the

lineup form, she did not say how certain or uncertain she was that number two

was not the robber. She told Judge Jones that she was sixty-five to seventy

percent certain (despite having marked the “no” box); Professor White testified

that this was low level of certainty, and that it was more reliable than her

second estimation of 100 percent. But the second estimation of 100 percent

came only moments after the lineup, and with no leading or prompting from

Schlachter. So DC appears to have had some level of confidence in her

conclusion that the robber was the person in position number two—enough to

cause her to change her answer, without prompting, to “yes” as to number two.




                                        29
This factor provides some support for the reliability of the identification, but

also argues against its reliability.

                    e.      Length of time between the crime and the
                            confrontation

      Only four days passed between the robbery and the lineup in which DC

identified the defendant. The Seventh Circuit has said that “five days between

the incident and the line-up is not such a long span of time that memory

lapses would be a problem.” United States v. Downs, 230 F.3d 272 (7th Cir.

2000); see also United States v. Traeger, 289 F.3d 461, 473 (7th Cir. 2002)

(“the lineup took place only 3 weeks after the robbery, at a time when the

robber’s appearance was still fresh in [the victim’s] memory”); United States v.

Jones, 454 F.3d 642, 650 (7th Cir. 2006) (identification nine days after event “a

relatively short delay”).

                    f.      Conclusion

      The court concludes that the totality of the circumstances in this case

weigh in favor of reliability.

             2.     Suggestiveness

      That said, the lineup procedures used in this case “[fell] short of the

ideal.” Sexton v. Beaudreaux, 138 S. Ct. 2555, 2559 (2018). DC did not identify

the defendant in the lineup. Schlachter conducted an unnecessary post-lineup

interview; nothing in MPD policy requires an interview after a witness fails to

make an identification. Even if there were such requirement, Schlachter had no

training on how to conduct such an interview. And Schlachter advised DC that



                                         30
picking someone didn’t automatically result in an arrest, which Professor White

testified could embolden her to make a choice despite uncertainty.

      The court concludes, however, that the unnecessary interview and

Schlachter’s comment did not undermine the entire lineup procedure. DC

testified that Schlachter said nothing to make her change her mind:

      Q.     Was there anything that was said between the two of you
             that changed your mind about who was – about who to circle
             on the Lineup Identification Form?

      A.     No.

      Q.     How again did you come to realize that the person in position
             number two was, in fact, the second subject involved in the
             robbery at the Cricket Mobile?

      A.     He was the one that stood out to me. And with the gut
             feeling I had, I knew it was him.

Dkt. No. 39 at 35, lines 6-14. Judge Jones followed up after DC’s direct

examination by asking whether Schlachter encouraged her, “in any way,” to

positively identify a suspect; DC replied “no.” Id. at 41, lines 7-9.

      The defendant relies heavily on Schlachter’s testimony that he told DC—

before she changed her answer—that “just because she circled yes to a certain

individual, that does not mean that person automatically gets arrested or

charged with any crime. There’s further investigation that takes place after the

lineup is conducted.” Id. at 78. He does not recall saying anything else to her

before she changed her answer. Id. at 79. He testified that it was immediately

after he told DC this that she crossed out “no,” circled “yes,” initialed the

change, crossed out the “not identified,” circled “identified,” and told Schlachter



                                         31
that she was certain because the jaw line and facial features were the same. Id.

at 80.

         Perhaps the defendant and Professor White are correct that Schlachter’s

statement to DC emboldened her to make some choice. Perhaps an officer

telling a witness that officers will further investigate after a lineup could assure

a witness that if she made a mistake, subsequent investigation could remedy

that mistake. Making such a statement does not appear to be good practice for

that reason. But even if Schlachter’s statement was not good practice, it did

not suggest to DC which choice to make. Maybe the post-lineup process

suggested to DC that it was okay to make a less certain choice, but it did not

suggest to DC which of the six individuals she should choose. Schlachter’s

statement didn’t create a “substantial likelihood of irreparable

misidentification.” See Perry, 565 U.S. at 231.

         The facts of this case are less suggestive than those in United States v.

Griffin, 493 F.3d 856 (7th Cir. 2009). In Griffin, a detective showed a victim a

photo array which included the defendant. Id. at 865. The victim did not

identify anyone from the photo array. Two months later, the same victim saw a

physical lineup and identified the defendant. Id. The defendant argued that the

identification process was unduly suggestive because the victim identified him

only after she saw him in two different processes—a photo array and a physical

lineup. Id. The Seventh Circuit disagreed, finding that that there was nothing

“per se impermissible about placing the same suspect in two different




                                          32
identification procedures.” Id. (quoting United States v. Harris, 281 F.3d 667,

670-671 (7th Cir. 2002)).

       If the fact that the witness in Griffin saw the same person in two different

procedures was not suggestive enough to render identification unreliable, then,

given the other indicia of reliability, Schlachter’s unnecessary post-lineup

comment to DC that making a choice would not automatically result in an

arrest because there would be more investigation was not suggestive enough to

render her identification of the defendant unreliable.

III.   Conclusion

       The court OVERRULES the defendant’s objections to Judge Jones’s

recommendation. Dkt. No. 50.

       The court ADOPTS Judge Jones’s recommendation. Dkt. No. 46.

       The court DENIES the defendant’s motion to suppress the lineup

identification. Dkt. No. 20.

       The court’s staff will contact the parties to discuss further scheduling.

       Dated in Milwaukee, Wisconsin this 15th day of October, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        33
